COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-18-00026-CR

Michael Raymond Riojas, Jr. aka           §      From the 372nd District Court
Michael R. Riojas, Jr.
                                          §      of Tarrant County (1492292D)

                                          §      July 26, 2018
v.
                                          §      Opinion by Justice Meier

The State of Texas                        §      (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.

      The judgment adjudicating guilt is modified (1) to delete the $995.95 fine

and (2) to delete $65 of the $545 that Michael Raymond Riojas, Jr. aka Michael

R. Riojas, Jr. owes in reparations, thereby reflecting that Michael Raymond

Riojas, Jr. aka Michael R. Riojas, Jr. owes reparations in the amount of $480.

The Order to Withdraw Funds attached to the judgment adjudicating guilt is

modified to reflect that Michael Raymond Riojas, Jr. aka Michael R. Riojas, Jr.

owes the amount of $308.        It is ordered that the judgment of the trial court

adjudicating guilt is affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bill Meier
                                          Justice Bill Meier